Citation Nr: 1436251	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  08-38 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected residuals of a left calf fragment wound with retained foreign bodies and Muscle Group XI involvement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2009 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in St Louis, Missouri which denied a compensable rating for service-connected residuals of a left calf fragment wound with retained foreign bodies and Muscle Group XI involvement. 

By a September 2009 decision of a Decision Review Officer (DRO), the rating assigned to the Veteran's service-connected residuals of a left calf fragment wound with retained foreign bodies and Muscle Group XI involvement was increased to 10 percent, effective July 13, 2009, the date of the Veteran's claim of entitlement to an increased rating. As the 10 percent rating is less than the maximum available rating the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2012, July 2013, and January 2014, the Board remanded the claim for further development.

In a May 2012 Informal Hearing Presentation (IHP), the Veteran's representative raised the issue of whether there was clear and unmistakable error (CUE) in the April 1968 rating decision that granted service connection for second and third degree burns, left popliteal area and left lower leg with retained foreign bodies, and assigned the same an initial 20 percent rating. It appears that the Veteran's representative argues that a higher rating was warranted for service-connected residuals of the fragment wound with retained foreign bodies at the time of the April 1968 rating decision. The claim has thus been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.

The Board notes that the Veteran filed a June 1995 claim of CUE in the April 1968 rating decision on the basis that he was entitled to two separate ratings, one for the burns and scars to his left popliteal area, and one for the moderate residuals of fragment wounds to muscle group XI. While an October 1995 rating decision denied his claim as to CUE in the April 1968 rating decision, a separate noncompensable rating was assigned to the Veteran's fragment wound, with retained foreign bodies, left calf muscle, muscle group XI, effective February 7, 1968, the original effective date assigned by the April 1968 rating decision. 


FINDING OF FACT

During the entire appellate period, the Veteran's service-connected residuals of a left calf fragment wound with retained foreign bodies and Muscle Group XI involvement are productive of no more than a moderate disability.


CONCLUSION OF LAW

During the entire appellate period, the criteria for a rating in excess of 10 percent for service-connected residuals of a left calf fragment wound with retained foreign bodies and Muscle Group XI involvement were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.56, 4.73, Diagnostic Code (DC) 5311 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). Prior to initial adjudication, a letter dated in July 2009 satisfied the duty to notify provisions by informing the Veteran that he needed to show that his disability had worsened. 

The Veteran's VA treatment records have been submitted or obtained. There is no indication that additional evidence relevant to the issue decided herein is available and not part of the claims file. The Veteran was afforded VA examinations of the muscles of the left calf in August 2009 and August 2013. The Board finds that the evaluations are adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006). Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Additionally, the Board finds there has been substantial compliance with its January 2014 remand directives. The record indicates that the AMC provided an explanation as to the source of the 10 percent rating assigned to the Veteran's service-connected residuals of a left calf fragment wound with retained foreign bodies and Muscle Group XI involvement in a June 2014 Supplemental Statement of the Case. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Increased Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. 
The claimant bears the burden of presenting and supporting a claim for benefits. 38 U.S.C.A. § 5107. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. In its evaluation, the Board considers all information and lay and medical evidence of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The issue of entitlement to an increased rating for service-connected residuals of a left calf fragment wound with retained foreign bodies and Muscle Group XI involvement on appeal arises from a claim received on July 13, 2009. Thus, the relevant temporal focus for adjudicating the level of disability of this claim is from the time period one year before the claim was filed; in this case, July 13, 2008, until VA makes a final decision on the claim. See Hart, supra; 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013). 

The Veteran's service-connected residuals of a left calf fragment wound with retained foreign bodies and Muscle Group XI involvement have been rated during this appellate period as 10 percent disabling under the rating criteria contemplating muscle injuries of muscle group XI, DC 5311. 38 C.F.R. §§ 4.56, 4.73, DC 5311.

38 C.F.R. § 4.56 governs the evaluation of muscle disabilities. Specifically, (a) an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; (b) a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; (c) for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement; (d) under DCs 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

Moderate muscle disability contemplates a through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection. There should be a service department record or other evidence of in service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. Objective findings should include entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2). 

A moderately severe disability of the muscles anticipates a through-and-through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. There should be a history of hospitalization for a prolonged period of treatment of the wound with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, and if present, evidence of inability to keep up with work requirements. Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups. Objective findings should also include indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through-and-through or deep penetrating wounds due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. There are ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle damage: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electro-diagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56 (d)(4).

DC 5311 pertains to impairment of Muscle Group XI, which includes muscles of the calf. The function of this muscle group is propulsion, plantar flexion of lower extremities. 38 C.F.R. § 4.73, DC 5311. Under DC 5311, a moderate injury warrants a 10 percent rating, a moderately severe injury warrants a 20 percent rating and a severe injury warrants a 30 percent maximum rating. Id.

The Veteran's service treatment records demonstrate that he was admitted to the hospital on March 23, 1967, however, he was granted convalescent leave with leg wraps and proper instruction on April 23, 1967, and returned on May 24, 1967, for discharge to duty with a profile. He presented with second and third degree burns involving the head, neck, anterior and posterior trunk, both arms and hands, and both lower extremities, and a single fragment wound to the left popliteal area, related to injuries sustained when a tank in which he was a passenger was struck by enemy rifle fire on February 23, 1967. He was diagnosed with burn residuals, as well as foreign body, multiple, retained (metallic), left popliteal area. He underwent initial debridement on February 24, 1967, and again on February 28, 1967, prior to admission. In the hospital, he underwent debridement of the burns to both lower extremities, with skin grafting on March 29, 1967, and April 3, 1967. He had burn scars, and a small, almost-healed, fragment wound of the left popliteal area, and there was no nerve or artery involvement in the left lower extremity. He was prescribed a number of medications, including silver nitrate and antibiotics. His January 1968 service separation examination is silent for any description of the Veteran's residuals of a left calf fragment wound with retained foreign bodies and Muscle Group XI involvement. He reported a history of cramping in the legs and lameness, and the examiner attributed cramps and stiffness around the knee to his burns. 

On VA examination of the peripheral nerves in October 2008, a disability not on appeal, the Veteran, in pertinent part, presented with normal motor function and strength of the left lower extremity. August 2008 electromyography (EMG) revealed possible mild sensory neuropathy, with evidence of left lumbosacral radiculopathy. 

On VA examination in August 2009, conducted by a private provider, the Veteran complained of moderate to severe cramping, weakness, and limited standing and walking ability, occurring at least once each week, sometimes two or more times each week, lasting two to six hours, but normally a few minutes. He reported that poor circulation caused flare-ups of his symptoms and rest alleviated such. He asserted that his symptoms severely limited his daily activities. He reported that the vascular structures were affected such that he had circulation problems in the legs, and that his nerves were affected such that he had pain and stiffness, each treated with medication. He further reported that he suffered from muscle pain and had limited activity due to tiredness of the muscle. He reported that he was retired, and that he could hardly walk. 

Physical examination in August 2009 revealed that there were no exit or entry wounds and only several faded scars consistent with skin grafts. The examiner determined that the muscle group penetrated was XI, and that the Veteran had normal muscle strength, without tendon, bone, nerve, or joint damage. There was no tissue loss comparison and no limitation of motion. X-ray examination revealed abnormal results, in that there were multiple metallic fragments in soft tissues, at the posterior proximal calf, posterior knee area, popliteal fossa, and anterior knee, just below patella. The examiner noted that the Veteran was unable to focus on his left calf injury and discuss it separately from all of his other conditions, despite attempts to redirect him. 

In his October 2009 Notice of Disagreement, the Veteran reported that he had weakness, pain, limited standing and walking ability, and stiffness; and that he constantly had to take pain medication. 

VA treatment records dated in January 2009 indicate that the Veteran had degenerative joint disease of the lumbar spine with radiculopathy. On a general VA examination in June 2011, the Veteran presented with a normal gait. 

On VA examination in August 2013, the examiner reported that the Veteran discussed the fact that he did not know why he was being examined, as he had been examined in January 2013 and was "getting 100% disability" benefits. The examiner reported that there was evidence of a penetrating muscle injury. The examiner noted that the Veteran reported muscle spasms at times, and perhaps neuropathy, which he attributed to his burns; however, the examiner noted that the Veteran did not associate any problems with his left popliteal wound. The examiner reported that the Veteran asserted that he had a horizontal 3.5 centimeter scar in the natural crease of the postural patella area, and such represented his exit and entrance wound. Physical examination revealed that the Veteran presented with normal and equal strength, without pain; and that there was minimal, if any, sequela or muscle involvement. The examiner determined that the pertinent muscle group was muscle group XI. The examiner noted the presence of minimal scars, small entrance and exit scars, which were linear, and indicated short track of missile through muscle tissue, without fascial defects or affected muscle function. There was no muscle atrophy and there was normal muscle strength. The examiner noted that X-ray examination revealed fragments in the muscles closet to muscle group XI. The examiner reported that the Veteran used a treadmill for cardio strength training after cardiac surgery, and that he did his own yard work. 

Based on the forgoing, a rating in excess of 10 percent for service-connected residuals of a left calf fragment wound with retained foreign bodies and Muscle Group XI involvement is not warranted. To warrant the next higher rating, 20 percent, the Veteran's disability would need to be considered moderately severe. 38 C.F.R. §§ 4.56, 4.73, DC 5311. 

There is no evidence of muscle damage, so that 38 C.F.R. § 4.56, directing the rater to consider a severe rating for an open comminuted fracture with muscle or tendon damage, or to consider a rating reflecting no less than moderate symptoms for a through-and-through injury with muscle damage, is not applicable. 38 C.F.R.          § 4.56. The Board notes that the Veteran's representative, in his May 2012 IHP, asserts that the Veteran is already service-connected for muscle damage and the remaining inquiry is simply the degree of such. In fact, the Veteran is service-connected for residuals of a left calf fragment wound with retained foreign bodies and Muscle Group XI involvement, and there has been no clinical finding of muscle damage during the current appellate period. 

While there is evidence of a through-and-through wound, there is no evidence of intermuscular scarring, as is required. There is evidence of debridement, without prolonged infection or sloughing of soft parts. In this regard, the Veteran's representative, in his May 2012 IHP, asserts that clinical records dated at the time of the Veteran's in-service injury reveal treatment with a number of medications, including those used to treat infections, and such is indicative of prolonged infection. Indeed, review of the Veteran's service treatment records reveals that he was treated with such medications, however, the balance of his clinical records speak to the debridement, skin grafting, and healing of the skin related to his second and third degree burns, with his fragment wound of the left popliteal area noted as a clinical finding. There is no evidence that the Veteran experienced prolonged infection of the fragment wound. In any event, as noted, even if there was evidence of prolonged infection, there is no evidence of intermuscular scarring. 

Further, while the Veteran was hospitalized from March 23, 1967, until April 23, 1967, for one month, when he was granted convalescent leave and returned for discharge to duty on May 24, 1967, his service treatment records show extensive treatment for his burns, including debridement with skin grafting and note his fragment wound as a clinical finding. There is no evidence of a history of hospitalization for a prolonged period of treatment of the fragment wound. 

While the Veteran reported cardinal symptoms, weakness, limited standing and walking ability, fatigue, and pain, on VA examination in August 2009, the Board finds it significant that the examiner specifically reported that despite attempts at redirection, the Veteran was unable to focus on his left calf injury and discuss it separately from all of his other conditions. The Veteran is competent to report his symptoms, as well as other symptoms such as cramping. Layno, 6 Vet. App. 465, 470. While competent, however, his statements lack credibility and are thus of no probative value, as such referred to disability beyond that of his service-connected residuals of a left calf fragment wound with retained foreign bodies and Muscle Group XI involvement, despite the examiner's efforts to redirect the Veteran to a discussion of symptoms limited to his fragment wound. In any event, even if the Board were to find probative evidence of cardinal symptoms, there is no evidence that such resulted in an inability to keep up with work requirements, as is required if such symptoms are present.

There is evidence of entrance and exit scars indicating a track of a missile through muscle tissue on VA examination in August 2013. Such a scar is also contemplated by the criteria warranting a 10 percent rating, the rating already in place. There is, however, no evidence of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, or positive evidence of impairment during strength testing. 

There is thus no evidence of a moderately severe disability, as to the Veteran's service-connected residuals of a left calf fragment wound with retained foreign bodies and Muscle Group XI involvement, and a 20 percent rating is not warranted. 38 C.F.R. §§ 4.56, 4.73, DC 5311. 

There is also no evidence that the Veteran's service-connected residuals of a left calf fragment wound with retained foreign bodies and Muscle Group XI involvement warrants the maximum 30 percent rating, for severe disability under DC 5311. While the Veteran has a through-and-through wound, such is contemplated by the criteria warranting a 10 percent rating, the rating already in place. There is no evidence of shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, or intermuscular binding and scarring. The Board again notes that while the Veteran's service treatment records demonstrate that he underwent debridement and was treated with a number of medications, including those used to treat infections, the balance of his clinical records speak to the debridement, skin grafting, and healing of the skin related to his second and third degree burns, with his fragment wound of the left popliteal area noted as a clinical finding.  There is no evidence of extensive debridement or prolonged infection of the Veteran's fragment wound. There is no evidence of ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, loss of deep fascia or muscle substance, or soft flabby muscles in wound area. There is no evidence that the muscles swell and harden abnormally in contraction, and no evidence of severe impairment of function during tests of strength and endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.

As there is no evidence of any muscle damage, as discussed above, much less severe muscle damage, discussion of the criteria providing signs of severe muscle damage, including x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile, adhesion of scar to one of the long bones, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, diminished muscle excitability to pulsed electrical current in electro-diagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, and induration or atrophy of an entire muscle following simple piercing by a projectile, is not required. 38 C.F.R.     § 4.56 (d)(4). In this regard, while there is evidence of minute multiple scattered foreign bodies on X-ray examination, on VA examination in August 2009 and Augsut 2013, no examiner has described such to include findings or indication of intermuscular trauma, as is contemplated as a sign of severe muscle damage. 

There is thus no evidence of a severe disability, as to the Veteran's service-connected residuals of a left calf fragment wound with retained foreign bodies and Muscle Group XI involvement, and the maximum 30 percent rating is not warranted. 38 C.F.R. §§ 4.56, 4.73, DC 5311. 

Simply put, the Veteran's disability is characterized by evidence of a through-and-through injury, with debridement and entrance and exit scars indicating a track of missile through one or more muscle groups and with x-ray evidence of minute multiple scattered foreign bodies; without evidence of muscle damage. It appears that the Veteran's representative, in his May 2012 IHP, asserts that an increased rating is warranted on the basis that there are X-ray examination findings of minute multiple scattered foreign bodies. That is not the case, as the diagnostic criteria require disability related to such, including muscle damage. As discussed above, there is no evidence that the Veteran has severe muscle damage, as contemplated by the rating criteria that direct the rater to consider such with the relevant X-ray examination findings. 

The Board thus finds that the Veteran is not entitled to a rating in excess of 10 percent for service-connected residuals of a left calf fragment wound with retained foreign bodies and Muscle Group XI involvement at any point in the current appellate period. The Board has considered whether the benefit of the doubt rule applies to the present appeal. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). However, the weight of the probative evidence is against the Veteran's claim; thus, this rule does not apply and the claim must be denied.

Extra-Schedular Considerations

The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability. The Veteran has competently and credibly reported few symptoms. As discussed above, his symptoms reported during his August 2009 VA examination were not limited to his fragment wound. The Veteran reported, during his August 2008 VA examination, that his vascular structures were affected by his fragment wound such that he had circulation problems in his legs. Also during his August 2008 VA examination, he reported that his nerves were affected by his fragment wound such that he had pain and stiffness. The Veteran is competent to report the sensation of circulatory difficulty, pain, and stiffness, as such come through his senses. Layno, 6 Vet. App. 465, 470. However, there is no evidence that he has the requisite knowledge, training, or skill to diagnose a vascular or nerve disability. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). There has been no clinical finding during the current appellate period that the Veteran has a vascular or nerve disability associated with his fragment wound.

The Veteran's representative, in his May 2012 IHP, asserted that while the RO had considered a January 2009 VA treatment record diagnosing the Veteran with left lumbosacral radiculopathy, a September 2009 VA treatment record noted the presence of idiopathic peripheral neuropathy, or neuropathy of an unknown origin. However, there is no evidence that the Veteran's neurological symptoms are attributed to his fragment wound, as VA examination reports in dated in August 2008 and August 2013 did not demonstrate nerve damage. 

During VA examination in August 2013, the Veteran asserted that he did not know why he was there and did not associate any problems with his fragment wound. The Veteran has not reported, and there is no medical evidence of symptoms outside of the rating criteria. The scars present, related to the fragment wound, are specifically contemplated in the rating criteria, as is the disability from the Veteran's remaining service-connected disabilities. There are no allegations to the contrary.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. 














In this case, an August 2012 rating decision of the Appeals Management Center (AMC) granted entitlement to a TDIU, effective November 15, 2008. As discussed above, the current appellate period is from July 13, 2008, to the present. The Veteran, in his February 2010 claim of entitlement to a TDIU, reported that he had last worked in November 2008. Thus, while there remains a short period of time during the current appellate period that a TDIU was not in place, from July 13, 2008, to November 14, 2008, the Veteran was working during that time period and there is no thus no evidence or assertion that his service-connected residuals of a left calf fragment wound with retained foreign bodies and Muscle Group XI involvement rendered him unemployable. Therefore, the Board finds that further consideration of a TDIU, prior to November 15, 2008, is not warranted.


ORDER

During the entire appealed period, a rating in excess of 10 percent for service-connected residuals of a left calf fragment wound with retained foreign bodies and Muscle Group XI involvement is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


